STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

 

JAN PERRY NO. 2022 CW 0891
VERSUS

ANPAC LOUISIANA INSURANCE AUGUST 29, 2022
COMPANY

In Re: Anpac Louisiana Insurance Company, applying for

supervisory writs, 19th Judicial District Court,
Parish of Fast Baton Rouge, No. 704673.

 

BEFORE :

McDONALD, McCLENDON, AND HOLDRIDGE, Ju.

WRIT DISMISSED. This writ application is dismissed
pursuant to relator’s correspondence advising that this matter
has been compromised and settled and this writ application is

now moot.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

ant

 

DEPUTY CLERK OF COURT

FOR THE COURT